 

Exhibit 10.55

 



EQUIPMENT FINANCE AGREEMENT NO. 104829

 [exchart.jpg]

 

Throughout this Equipment Finance Agreement (Agreement") the words "we," "our,"
and "us" refer to the Secured Party, Summit Funding Group, Inc. The words "you"
and "your" refer to the Customer indicated above.

 

1.              FINANCE AGREEMENT: Subject to the terms of this Agreement,
rather than pay the Supplier set forth above, you have requested that we finance
the purchase price of personal property described under "EQUIPMENT DESCRIPTION"
(such personal property and any upgrades, replacements, repairs, and additions
collectively referred to herein as "Equipment"), which you agree that you will
use for business purposes only. You hereby grant to us a first priority,
purchase money security interest in the Equipment and its proceeds to secure
your obligations hereunder and under all other agreements with us, and you agree
to all of the terms and conditions contained in this Agreement, which together
are a complete statement of our agreement regarding the Equipment. This
Agreement may be modified only by written agreement signed by the parties. We
may adjust your payment upward or downward by no more than 15% if the invoiced
costs are different than the amount we used to calculate the estimated payment
shown above. You hereby agree and promise to pay, without notice or demand, each
and all of the payments shown above when due. Your obligation to pay the
payments and all other obligations herein are absolute and unconditional and are
not subject to any abatement, set-off, defense, or counterclaim for any reason
whatsoever. This Agreement becomes valid upon execution by us. The Commencement
Date shall be the date indicated as the Date of Equipment Delivery and
Installation in the Delivery and Acceptance Certificate ("Commencement Date")
and the Base Rent Commencement Date shall be the first day of the month
following the Commencement Date (or, if the Commencement Date is the first day
of a month, that date) ("Base Rent Commencement Date"). If the Commencement Date
is before the Base Rent Commencement Date, you agree to pay us interim rent in
an amount equal to 1/30th of the monthly (or 1/90th if quarterly) payment set
forth above for each day from the Commencement Date to the Base Rent
Commencement Date. This interim rent payment will be included with the first
invoice sent by us to you. The first payment will be due on the Base Rent
Commencement Date and all remaining payments will be due on the first day of
each subsequent month (or such other time period specified above. If any
provision of this Agreement is declared unenforceable, the other provisions
shall remain in full force and effect.

 

2.              PAYMENTS: Payments will be paid as set forth above in the Term
and Payment Schedule (as and when provided therein) for the full term of the
Agreement. We will have the right to apply all sums received from you to any
amounts due and owed to us under the terms of this Agreement. In the event this
Agreement is not fully repaid, any security deposit will be retained by us to
compensate us for our documentation, processing, and other expenses. If for any
reason your check is returned for nonpayment, a $35.00 charge will be assessed
for each check returned to us for insufficient funds. If any monthly payment or
other amount payable to us is not paid when due, you agree to pay us a late
charge of the greater of 10% of the amount which is late, or $10.00, or if less,
the maximum amount allowable under applicable law.

 

3.              NON-CANCELLABLE: This Agreement may not be cancelled for any
reason whatsoever. Prepayment is only allowed provided all outstanding billed
and future unbilled payments over the balance of the term of this Agreement are
received and any outstanding charges are paid.

 





 

 

 

4.               WARRANTY DISCLAIMER: WE MAKE NO WARRANTY, EXPRESS OR IMPLIED,
OR THAT THE EQUIPMENT IS FIT FOR A PARTICULAR PURPOSE OR THAT THE EQUIPMENT IS
MERCHANTABLE. YOU AGREE THAT YOU HAVE SELECTED THE SUPPLIER AND EACH ITEM OF
EQUIPMENT BASED UPON YOUR OWN JUDGMENT AND DISCLAIM ANY RELIANCE UPON ANY
STATEMENTS OR REPRESENTATIONS MADE BY US. WE DO NOT TAKE RESPONSIBILITY FOR THE
INSTALLATION OR PERFORMANCE OF THE EQUIPMENT. THE SUPPLIER IS NOT AN AGENT OF
OURS AND NOTHING THE SUPPLIER STATES CAN AFFECT YOUR OBLIGATION UNDER THE
AGREEMENT. YOU WILL CONTINUE TO MAKE ALL PAYMENTS UNDER THIS AGREEMENT
REGARDLESS OF ANY CLAIM OR COMPLAINT AGAINST SUPPLIER,

 

5.               LOCATION OF EQUIPMENT/INSPECTION: You are the owner of the
Equipment and agree to keep the Equipment free and clear of all liens and
encumbrances, except for those created or caused to be created by us or our
assignees, and use only at your address shown above and you agree not to move it
unless we agree to it in writing in advance. We may inspect the Equipment at any
time during normal business hours.

 

6.               LOSS OR DAMAGE: You are responsible for the risk of loss or for
any destruction of or damage to the Equipment. No such loss or damage relieves
you from the payment obligations under this Agreement. You agree to promptly
notify us in writing of any loss or damage and you will then pay to us, in
addition to any outstanding payments and other amounts then due, the present
value of the total of the remaining payments required to be paid for the full
term all discounted at an annual rate of 4%. Any proceeds of insurance will be
paid to us and credited against the outstanding balance.

 

7.               EQUIPMENT PROTECTION AND INSURANCE: During the term of this
Agreement, you will procure and maintain at your expense, property insurance for
the full replacement value of the Equipment and public liability insurance in an
amount acceptable to us covering any personal injury, death, or third-party
property damage arising out of or relating to the use or operation of the
Equipment. You will provide us evidence of such insurance when requested and
will name us as loss payee and as an additional insured. If you do not provide
us with such evidence on or before the Equipment delivery date and at least 30
days prior to any renewal date for such insurance, we may at our option either
purchase such insurance for the Equipment and add such insurance costs to the
amounts due from you under this Agreement, or charge you a monthly
administrative fee of $8.75 for our costs in identifying, monitoring, and
otherwise administering such deficiency. We reserve the right to increase such
monthly charge in the event that our costs for providing such services increase.
If we purchase such insurance on your behalf, it shall not relieve you of any
obligations which you may have under this Agreement or release you from any
claims we may have against you.

 

8.              INDEMNITY: We are not responsible for any loss or injuries
caused by the installation or your ownership, possession or use of the
Equipment. You will indemnify and hold harmless us and our shareholders,
members, partners, directors, managers, officers, employees, and agents and will
reimburse us and them for any loss, liability, claim, damage, diminution of
value, or expense, including, but not limited to, defense and investigation
costs and attorneys' fees and expenses, whether or not involving a third-party
claim, arising from or related to your use of the Equipment or breach of any
representation, warranty, covenant, or obligation made by you hereunder or in
any other certificate, document, writing, or instrument related to this
Agreement.

 

9.               TAXES AND FEES: You will pay when due, either directly or to us
on our demand, any and all taxes, fines, or penalties relating to the use or
ownership of the Equipment or to this Agreement, including, but not limited to,
sales, use, personal property, and documentary stamp taxes, now or later
imposed, levied or assessed by any federal, state, or local government or
agency. We may, at our option, pay on your behalf such taxes and other amounts
in which event you will immediately reimburse us for such payment upon our
demand. You agree to pay us a processing fee of the greater of either $250.00 or
.01% of the total of Equipment invoices, which amount shall be paid together
with your first payment, to cover our expenses in processing this Agreement and
filing documents prescribed by the Uniform Commercial Code or other laws
associated with the Equipment

 

10.            ASSIGNMENT; SUCCESSORS AND ASSIGNS: YOU MAY NOT SELL, TRANSFER,
ASSIGN, OR SUBLEASE THE EQUIPMENT OR THIS AGREEMENT. You understand that we,
without prior notice, have the right to assign this Agreement to another
financing source without your consent. You understand that the assignee will
have the same rights and benefits but they do not have to perform any of our
obligations. You agree that the rights of assignee will not be subject to any
claims, defenses, or setoffs that you may have against us. Subject to the
preceding sentences, this Agreement will apply to, be binding in all respects
upon, and inure to the benefit of the heirs, successors, and permitted assigns
of the parties.

 



2

 

 11.            DEFAULT AND REMEDIES: The term "Event of Default" shall mean any
one or more of the following: (1) you do not pay your payment or any other
amount payable to us by its due date; or (2) you voluntarily or involuntarily
commence any action for relief seeking bankruptcy, insolvency, reorganization or
relief from debtors; or (3) you seek appointment of receiver, custodian or
similar official for your assets or make a general assignment for the benefit of
your creditors; or (4) you discontinue normal business operations for a period
greater than 10 days; or (5) you breach any other terms or conditions of this
Agreement; or (6) any of the Equipment is lost or destroyed; or (7) any
guarantor of your obligations under this Agreement dies or defaults in any
obligation or liability to us or any guaranty obtained in connected with this
transaction is terminated or breached. Upon the occurrence of an Event of
Default, you will be deemed to be in default under any other agreement you may
have entered into with us or any of our affiliates. If you default, we may
require you to do any one or more of the following: (1) immediately pay all
amounts then due under this Agreement together with the present value of the
remaining unpaid payments due over the balance of the term of this Agreement,
discounted at an annual rate of 2%, as determined by us in our sole discretion;
(2) promptly return all of the Equipment; and/or (3) allow us to peaceably
repossess the Equipment. In the event that you do not meet these requirements
should a default occur, we are permitted to use any and all remedies available
to us under the Uniform Commercial Code or any other applicable law. If it is
necessary for us to take possession of the Equipment, you agree to pay the costs
of repossession, storage, and remarketing and you agree to pay us our reasonable
attorneys' fees and costs associated with any legal action we undertake in the
event of your default. We may sell or lease any repossessed Equipment at a time
and location of our choosing provided that we act in good faith and in a
commercially reasonable manner. We will give you reasonable notice of the time
and place of any public sale of the Equipment or of the time after which any
private sale or any other intended disposition of the Equipment is to be made.
Unless otherwise provided by law, the requirement of reasonable notice shall be
met if such notice is mailed, postage prepaid, to your address shown herein at
least 10 days prior to the time of the sale or disposition. Additionally, if you
default, we may retain any security deposits to insure your performance under
this Agreement. At the termination of this Agreement, if you are not in default,
any remaining security deposit will be refunded to you without interest.

 

12.            UCC FILINGS: You authorize us to record a UCC-1 financing
statement or similar instrument electronically or otherwise. You appoint us your
attorney-in-fact to execute and deliver such instrument, in order to show our
interest in the Equipment. You agree to take any other action we request to
protect our rights under this Agreement from time to time and that we may report
a copy of this Agreement as a financing statement. You will provide any landlord
or mortgagee waiver we request to protect our interest in the Equipment. You
authorize us to endorse your name to any notes, checks, or other instruments for
the payment of money relating to the Equipment (including insurance).

 

13.            CHOICE OF LAW; WAIVER OF TRIAL BY JURY; JURISDICTION: This
Agreement is governed by, enforced in and interpreted according to the laws of
the State of Ohio. You consent to exclusive jurisdiction and venue in the State
or Federal courts of Hamilton County, Ohio or, if applicable, the Southern
District of Ohio. You expressly waive the right to trial by jury.

 

14.            TITLING AND REGISTRATION: We are lien holder on the Equipment and
should it be a titled vehicle, you guarantee that the physical titling will be
accomplished in a timely manner naming us as sole lien holder. You also agree to
provide us the original title documentation. This will be provided within 15
days of when you receive it from the titling authority. If you should fail to do
so, you will be in default of the Agreement. You further agree to pay a month to
month unobtained titling fee if we have not received the correct transferred
title in our office. THE FIRST LIEN HOLDER ON THE APPLICATION FOR TITLE MUST
INCLUDE: SUMMIT FUNDING GROUP, INC., 4680 PARKWAY DRIVE, SUITE 300, MASON, OHIO
45040.

 

All registration, titling, plate, permit and license costs necessary for use in
your business are your sole responsibility. You further grant us limited power
of attorney to sign off on any title documentation in case of repossession or
termination.

 

15.            END OF CONTRACT: Provided the Agreement has not terminated early,
and no Event of Default under the Agreement has occurred and is continuing, we
will execute, at your expense, such documents as are reasonably required to
release our lien and security interest in the Equipment.

 

16.            FAXED AND COPIED DOCUMENTS: A facsimile copy of the Agreement
with facsimile signatures may be treated as an original and will be admissible
as evidence of the Agreement between the parties. Notwithstanding any other
provision herein, you will deliver to us your originally signed counterpart of
this Agreement no later than one day after your execution hereof.



 

 [exsig.jpg]

 

 



3

 